Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the embodiment represented by Fig. 1A in the reply filed on 04/09/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 25-27, 40-43, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., U.S. Patent 10,157,887.
Chen et al. shows the invention as claimed including a semiconductor package device, comprising:
A substrate (for example, 70);

A thermal conductive layer 66 disposed above the first surface of the first electronic component, wherein the thermal conductive layer comprises a plurality of portions spaced apart from each other (see, for example, fig. 6D and its description).
Regarding dependent claim 2, note that the thermal conductive layer contacts the first surface of the first electronic component (see, for example, fig. 6D).
Concerning dependent claim 5, note that the portions of the thermal conductive layer are insulated from each other (note spaces between thermal conductive layers 66).
Regarding dependent claim 6, note that the device further comprises a first encapsulant 56 covering the substrate and the first electronic component.
With regards to dependent claim 25, the device further comprises a second electronic component (for example, 64), wherein the substrate has a first surface and a second surface opposite to the first surface, the first electronic component is disposed on the first surface of the substrate, and the second electronic component is disposed on the second surface of the substrate (again, see fig. 6D).
Concerning dependent claim 26, the device comprises a second encapsulant 68 disposed on the second surface of the substrate and encapsulating the second electronic component.
Regarding dependent claim 27, note that an active surface of the first electronic component faces an active surface of the second electronic component (see fig. 6D).
With respect to dependent claim 40, note that the fact that each of the thermal conductive layers comprises a plurality of laminated layers is a process limitation and is not given patentable weight since it does not materially affect the product.
Concerning dependent claim 41, a portion of the first encapsulant 67 is disposed between the first electronic component and the substrate (see fig. 6D)

Regarding dependent claim 43, note the presence of a plurality of connection elements disposed on the substrate 70, wherein there is a gap between the surface of the first encapsulant and each of the plurality of connection elements.
With respect to dependent claim 45, a portion of the second encapsulant (for example, see fig. 5) is disposed between the first and second electronic components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3-4, 21, 28-29, 44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., U.S. Patent 10,157,887.
Chen et al. is applied as above but does not expressly disclose wherein the first surface of the first electronic component is a passive surface and wherein the thermal conductive layer comprises an epoxy and thermal conductive filler. With respect to these limitations, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the filing of the invention to include a passive device such as a resistor or capacitor since this is a well known device that is typically parts of electronic components. Regarding the particular thermally conductive material, it would have been obvious to one of ordinary skill in the art at the filing of the invention to utilize the combination of an epoxy and a filler because in such a way a good adhesion of the electronic component will be achieved.
Concerning dependent claims 28-29 and 46, Chen et al. is applied as above but does not expressly disclose an antenna device comprising an antenna pattern formed on the second surface of the substrate. However, with respect to the antenna pattern the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to include the claimed antenna pattern if the user of the electronic component desires such a device for the particular integrated circuit configuration.
With respect to dependent claim 44, note that rearrangement of parts has been held to have been obvious.




Allowable Subject Matter
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



January 19, 2022